The evidence amply justified the finding of negligence upon the part of the appellant. Plaintiff had the right, in a measure at least, to rely on the presumption that the driver of the automobile would obey the law and would not enter the prohibited zone within eight feet of the street car, and if the plaintiff had seen the approaching automobile he still could have relied on the presumption that it was slowing down with the intention of stopping in obedience to the law. (Code of Ordinances of the City of New York, chap. 24, art. 2, § 17, subd. 3; Crombie v. O’Brien, 178 App. Div. 807.) Judgment and order unanimously affirmed, with costs. Present — Mills, Rich, Putnam, Kelly and Jaycox, JJ.